Citation Nr: 1121700	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-35 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from May 1975 to February 1999 and had numerous verified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied a petition to reopen a claim for service connection for multiple sclerosis as new and material evidence had not been received.

In her November 2005 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge by videoconference at the RO.  She subsequently withdrew her hearing request April 2007.  See 38 C.F.R. § 20.704(e) (2006).

In December 2009, the Board remanded this matter for further development.  

The appellant's claim for service connection for multiple sclerosis was originally denied in an unappealed rating decision in January 2002.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c)(1) (2010).  

As relevant service treatment and personnel records have been added to the record since the January 2002 decision, the Board need not consider whether new and material evidence has been submitted to reopen the current claim for service connection for multiple sclerosis and a new decision on the merits is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on her part, is required.



REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(22), (23), (24), 106, 1110, 1131 (West 2002).  However, such National Guard service does not entitle the appellant to presumptive service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2010).

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In her December 2003 claim (VA Form 21-526), the appellant reported that she received treatment for multiple sclerosis from "Dr. Wagner."  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the appellant of the records and provide a release to obtain the records.  If the appellant does not provide the release, VA has undertaken to request that the appellant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Any treatment records from "Dr. Wagner" for multiple sclerosis are directly relevant to the claim for service connection for that disability.  Although the appellant has submitted some letters from W. J. Wagner, M.D. of Westminster, Colorado and treatment records from Dr. Wagner dated as recently as May 2001 have been associated with the appellant's claims file as part of her Social Security Administration (SSA) disability records, it does not appear as if any attempts have been made to obtain any outstanding records from Dr. Wagner or any other healthcare provide who may have treated her for multiple sclerosis since her move to Maine.  A remand is necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant and her representative, asking the appellant to identify healthcare providers who may have treated her for multiple sclerosis since she moved to Maine and to sign authorization for release of such records.  Specifically request that the appellant provide authorization to enable it to obtain all outstanding pertinent records from Dr. William J. Wagner of Westminster, Colorado, who treated her before her move to Maine.  All records and/or responses received should be associated with the claims file.  

If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

If the appellant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

2.  After completing the above requested action, and any additional notice and/or development deemed warranted, readjudicate the service-connection claim on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, furnish her and her representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


